DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites the limitation “a plurality of an inner gusset first tips” in lines 12-13.  It appears the term “an” between “of” and “inner” should be deleted for grammatical purposes.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floor comprising an outer edge interposed between the puncture area and the outer gusset area wherein the outer edge is stepped downwardly relative to the puncture area as claimed in at least Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9, 26-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the outer gusset first tips and outer gusset second tips are arranged in an alternating circumferential pattern and wherein the outer gusset second tips are disposed radially outwardly of the outer gusset inner tips” in lines 13-15.  There was not adequate written description support at the time of filing for this limitation in the claim.  The disclosure at the time of filing never references the outer gusset first tips and second tips being arranged in an alternating pattern.  Additionally, the drawings do not appear to show this limitation.  The drawings also do not show the outer gusset second tips being disposed radially outwardly of the outer gusset inner tips.  Therefore, these limitations constitute new matter.
Claim 26 recites the limitation “wherein the inner gusset first tips and inner gusset second tips are arranged in an alternating circumferential pattern and wherein the inner gusset second tips are disposed radially inwardly of the inner gusset first tips” in lines 1-3.  There was not adequate written description support at the time of filing for this limitation in the claim.  The disclosure at the time of filing never references the inner gusset first tips and second tips being arranged in an alternating pattern.  Additionally, the drawings do not appear to show this limitation.  The drawings also do not show the inner gusset second tips being disposed radially outwardly of the outer gusset inner tips.  Therefore, these limitations constitute new matter.
Claim 29 recites the limitation “wherein the inner gusset first tips and inner gusset second tips are arranged in an alternating circumferential pattern and wherein the inner gusset second tips are disposed radially inwardly of the inner gusset first tips” in lines 1-3.  There was not adequate written description support at the time of filing for this limitation in the claim.  The disclosure at the time of filing never references the inner gusset first tips and second tips being arranged in an alternating pattern.  Additionally, the drawings do not appear to show this limitation.  The drawings also do not show the inner gusset second tips being disposed radially outwardly of the outer gusset inner tips.  Therefore, these limitations constitute new matter.
Claims 2-6, 8-9, and 27 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-9, 21, 23, 16, 24, 26-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an alternating circumferential pattern” in line 14.  It is unclear what is meant by this phrase in the context of the invention.  The disclosure never uses the term “alternating.”  Additionally, the drawings at the time of filing do not appear to show any “alternating circumferential pattern.”  For purposes of examination Examiner interprets the claim to require a plurality of outer gusset tips to be disposed in a circumferential manner.
Claim 16 recites the limitation “wherein the inner gussets have a rounded shape” in lines 2-3.  Claim 10, lines 13-14 already recites “a plurality of inner gusset first tips.”  It is unclear what shape is required by the claimed “tips.”  It is unclear if the inner gussets have a round shape or if the inner gussets have a “tip” shape having a sharp point.
Claim 17 recites the limitation “wherein the inner gussets have a rounded shape” in lines 17-18.  Claim 17, line 12-13 already recites “a plurality of an inner gusset first tips.”  It is unclear what shape is required by the claimed “tips.”  It is unclear if the inner gussets have a round shape or if the inner gussets have a “tip” shape having a sharp point.
Claim 21 recites the limitation “an outer edge interposed between the puncture area and the outer gusset area” in lines 1-2.  It is unclear how an outer edge can be interposed between two structures.
Claim 23 recites the limitation “the horizontal” in lines 2-3 as well as in line 4.  It is unknown what structure corresponds to “the horizontal.”
Claim 24 recites the limitation “wherein the outer gusset first tips are disposed lower than the outer gusset second tips when the floor is lower than the sidewall” in lines 1-2.  The term “when” renders the claim unclear in that it is unknown if the floor is required to be lower than the sidewall.   It is also unclear how the term “disposed lower” is being used in the claim.  It is unclear if the term “disposed lower” requires a lesser height. For purposes of examination Examiner interprets the claim to require “wherein the outer gusset first tips are disposed lower than the outer gusset second tips wherein the floor is lower than the sidewall,” i.e. Examiner interprets the term “when” to read “wherein” instead.
Claims 26 and 29 both recite the limitation “an alternating circumferential pattern” in line 2.  It is unclear what is meant by this phrase in the context of the invention.  The disclosure never uses the term “alternating.”  Additionally, the drawings at the time of filing do not appear to show any “alternating circumferential pattern.”  For purposes of examination Examiner interprets the claim to require a plurality of inner gusset tips to be disposed in a circumferential manner.
Claim 27 recites the limitation “wherein the outer gusset first tips are disposed lower than the outer gusset second tips when the floor is lower than the sidewall” in lines 1-2.  The term “when” renders the claim unclear in that it is unknown if the floor is required to be lower than the sidewall.  It is also unclear how the term “disposed lower” is being used in the claim.  It is unclear if the term “disposed lower” requires a lesser height.  For purposes of examination Examiner interprets the claim to require “wherein the outer gusset first tips are disposed lower than the outer gusset second tips wherein the floor is lower than the sidewall,” i.e. Examiner interprets the term “when” to read “wherein” instead.
Claims 2-6, and 8-9 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the puncture area is thinner than the center area.  Claim 3 recites the puncture area having a thickness range of about 0.007” to about 0.016”.  Claims 4-5 both recite a center area having a thickness range of about 0.015” to about 0.030”.  The upper end of the puncture range of about 0.016” is thicker than the lower end of the center area range of about 0.015”.  Claim 2 requires the puncture area to be thinner than the center area.  However, Claims 4-5 indicates embodiments wherein the puncture area can be thicker than the center area.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-9, 17, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969.
Regarding Claim 1, Borse et al. discloses a beverage brewing cup (beverage container 200) comprising a sidewall (sidewall 210) and a floor (base 240) at least partially defining a product storage region (‘969, Paragraph [0047]).  The floor (base 240) has a center area (center portion 250”), an inner gusset area, a puncture area (area between center portion 250 and third wall 244), and an outer gusset area.  The center area is disposed axially above the puncture area (area between center portion 250 and third wall 244).  The inner gusset area extends between the center area (center portion 250”) and the puncture area (area between center portion 250 and third wall 244).  The sidewall (sidewall 210) is disposed axially above the puncture area (area between center portion 250 and third wall 244) and the outer gusset area extends between the puncture area (area between center portion 250 and third wall 244) and the sidewall (sidewall 210).  The inner gusset area (center portion 250”) includes a plurality of inner gussets (ridges 253) (‘969, Paragraph [0060]) and the outer gusset area includes a plurality of plurality of outer gussets and a plurality of outer gusset first tips and second tips (ribs 217) (‘969, Paragraph [0055]).  The puncture area (area between center portion 250 and third wall 244) in the floor (base 240) is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).

    PNG
    media_image1.png
    812
    824
    media_image1.png
    Greyscale


Borse et al. is silent regarding the plurality of outer gussets being triangular in shape and the outer gusset first tips and outer gusset second tips being arranged in an alternating circumferential pattern wherein the outer gusset second tips are disposed radially outwardly of the outer gusset inner tips.  However, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of outer gussets to be triangular in shape and the outer gusset first tips and the outer gusset second tips being arranged in an alternating circumferential pattern wherein the outer gusset second tips are disposed radially outwardly of the outer gusset inner tips since the configuration of the claimed outer gusset and outer gusset first tips and second tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset does not provide additional functionality above the outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Further regarding Claim 1, the limitations “a puncture area” are seen to be recitations regarding the intended use of the “beverage brewing cup.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The recitation of where the beverage brewing cup is puncture does not provide any structural limitations to the beverage brewing cup and is merely an intended use of how to use the beverage brewing cup.  Nevertheless, Borse et al. discloses a puncture area in the floor that is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Regarding Claim 6, Borse et al. discloses the inner gusset area having a plurality of inner gusset first tips (ridges 253) (‘969, FIG. 2J) (‘969, Paragraph [0060]).
Regarding Claims 8-9 and 25-26, Borse et al. is silent regarding the outer gusset first tips having a radius of curvature that is less than a radius of curvature of the inner gusset first tips, the outer gussets having a rounded outer gusset first tips wherein the inner gussets have a rounded shape with more pronounced rounded inner gusset first tips than the outer gusset first tips, the inner gussets have inner gusset second tips wherein the outer gusset first tips have a radius of curvature that is less than a radius of curvature of the inner gusset second tips, and the inner gusset first tips and inner gusset second tips being arranged in an alternating circumferential pattern wherein the inner gusset second tips are disposed radially inwardly of the inner gusset first tips.  However, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer gusset first tips having a radius of curvature that is less than a radius of curvature of the inner gusset first tips, the outer gussets having a rounded outer gusset first tips wherein the inner gussets have a rounded shape with more pronounced rounded inner gusset first tips than the outer gusset first tips, the inner gussets have inner gusset second tips wherein the outer gusset first tips have a radius of curvature that is less than a radius of curvature of the inner gusset second tips, and the inner gusset first tips and inner gusset second tips being arranged in an alternating circumferential pattern wherein the inner gusset second tips are disposed radially inwardly of the inner gusset first tips since the configuration of the claimed outer gussets and inner gussets is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gussets and outer gussets was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset does not provide additional functionality above the outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Regarding Claim 17, Borse et al. discloses a beverage brewing cup (beverage container 200) comprising a sidewall (sidewall 210) and a floor (base 240) at least partially defining a product storage region (‘969, Paragraph [0047]).  The floor (base 240) has a center area (center portion 250”), an inner gusset area, a puncture area (area between center portion 250 and third wall 244), and an outer gusset area.  The center area is disposed axially above the puncture area (area between center portion 250 and third wall 244).  The inner gusset area extends between the center area (center portion 250”) and the puncture area (area between center portion 250 and third wall 244).  The sidewall (sidewall 210) is disposed axially above the puncture area (area between center portion 250 and third wall 244) and the outer gusset area extends between the puncture area (area between center portion 250 and third wall 244) and the sidewall (sidewall 210).  The inner gusset area (center portion 250”) includes a plurality of inner gussets (ridges 253) (‘969, Paragraph [0060]) and the outer gusset area includes a plurality of outer gussets (ribs 217) (‘969, Paragraph [0055]).  The puncture area (area between center portion 250 and third wall 244) in the floor (base 240) is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).  The inner gusset area has a plurality of inner gussets including a plurality of inner gusset first tips (ridges 253) (‘969, FIG. 2J) (‘969, Paragraph [0060]) and the outer gusset area has a plurality of outer gussets including a plurality of outer gusset first tips (ribs 217) (‘969, Paragraph [0049]).
Borse et al. is silent regarding the outer gusset first tips having a radius of curvature that is less than a radius of curvature of the inner gusset first tips and the outer gussets having a triangular shape with rounded tips wherein the inner gussets have a rounded shape with more pronounced rounded tips than the outer gusset tips.  However, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer gusset first tips to have a radius of curvature that is less than a radius of curvature of the inner gusset first tips wherein the outer gussets have a triangular shape with rounded tips wherein the inner gussets have a rounded shape with more pronounced rounded tips than the outer gusset tips since the configuration of the claimed outer gusset first tips relative to the inner gusset first tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset first tips relative to the inner gusset first tips does not provide additional functionality above the inner gusset and outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Further regarding Claim 17, the limitations “a puncture area” are seen to be recitations regarding the intended use of the “beverage brewing cup.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The recitation of where the beverage brewing cup is puncture does not provide any structural limitations to the beverage brewing cup and is merely an intended use of how to use the beverage brewing cup.  Nevertheless, Borse et al. discloses a puncture area in the floor that is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Regarding Claim 22, Borse et al. discloses the ridges having symmetrical shapes and sizes (‘969, Paragraphs [0055]-[0056]), which reads on the claimed plurality of inner gussets having an inner gusset height and the plurality of outer gussets having an outer gusset height wherein the outer gusset height is equal to the inner gusset height.
Further regarding Claim 22, in the event that it can be argued that Paragraphs [0055]-[0056] of Borse et al. does not necessarily teach the outer gusset height being greater than or equal to the inner gusset height, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer gusset height to be greater than or equal to the inner gusset height since the configuration of the claimed outer gussets relative to the inner gussets is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gussets and outer gussets was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gussets relative to the inner gussets does not provide additional functionality above the inner gusset and outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Regarding Claim 23, Borse et al. discloses the plurality of inner gussets having a plurality of inner front edges extending downwardly at a first angle alpha relative to the horizontal and the plurality of outer gussets having a plurality of outer front edges extending downwardly at a second angle beta relative to the horizontal wherein the first angle alpha is greater than the second angle beta (‘969, Paragraph [0043]).
Further regarding Claim 23, in the event that it can be argued that Paragraph [0043] of Borse et al. does not necessarily teach the plurality of inner gussets having a plurality of inner front edges extending downwardly at a first angle alpha relative to the horizontal and the plurality of outer gussets having a plurality of outer front edges extending downwardly at a second angle beta relative to the horizontal wherein the first angle alpha is greater than the second angle beta, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]) and that different angles of the ridges can be used (‘969, Paragraph [0043]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and angles and that the inner gusset ridges can also have different shapes and sizes and angles.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify plurality of inner gussets having a plurality of inner front edges extending downwardly at a first angle alpha relative to the horizontal and the plurality of outer gussets having a plurality of outer front edges extending downwardly at a second angle beta relative to the horizontal wherein the first angle alpha is greater than the second angle beta since the configuration of the claimed outer gussets relative to the inner gussets is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gussets and outer gussets was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape and angle of the outer gussets relative to the inner gussets does not provide additional functionality above the inner gusset and outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Regarding Claim 24, Borse et al. discloses the floor being lower than the sidewall (‘969, FIG. 2J).  In the event that the limitation “wherein the outer gusset first tips are disposed lower than the outer gusset second tips” requires the outer gusset first tips to be smaller in height than the outer gusset second tips, Borse et al. discloses the outer gusset ridges having different heights (‘969, Paragraph [0056]).
Further regarding Claim 24, in the event that it can be argued that the limitations “wherein the outer gusset first tips are disposed lower than the outer gusset second tips” requires a configuration different than that shown in Borse et al., Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of outer gussets to have outer gusset first tips that are disposed lower than the outer gusset second tips since the configuration of the claimed outer gusset first tips and outer gusset second tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the outer gusset ribs provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset first tips relative to the outer gusset second tips does not provide additional functionality above the outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Regarding Claim 27, Borse et al. discloses the floor being lower than the sidewall (‘969, FIG. 2J).  In the event that the limitation “wherein the inner gusset first tips are disposed lower than the inner gusset second tips” requires the inner gusset first tips to be smaller in height than the inner gusset second tips, Borse et al. discloses the inner gusset ridges having different heights (‘969, Paragraph [0043]).
Further regarding Claim 27, in the event that it can be argued that the limitations “wherein the inner gusset first tips are disposed lower than the inner gusset second tips” requires a configuration different than that shown in Borse et al., Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the inner gusset ridges can have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of inner gussets to have inner gusset first tips that are disposed lower than the inner gusset second tips since the configuration of the claimed inner gusset first tips and inner gusset second tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and inner gusset second tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the inner gusset ridges can have different shapes and sizes provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the inner gusset first tips relative to the inner gusset second tips does not provide additional functionality above the outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969 as applied to claim 1 above in view of Macchi US 2012/0118166.
Regarding 2, Borse et al. is silent regarding the puncture area being thinner than the center area.
Macchi discloses a beverage brewing cup (coffee cartridge 1) comprising a sidewall (sidewall 21) and a floor (bottom wall 20) at least partially defining a product storage region (containing coffee 100) (‘166, Paragraphs [0026]-[0027]).  The floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).
Both Borse et al. and Macchi are directed towards the same field of endeavor of beverage brewing cups comprising a bottom wall floor used in a beverage making machine to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to be thinner than the remainder of the floor as taught by Macchi in order to facilitate breaking of the floor of the beverage brewing cup at the less thick area of the floor (‘166, Paragraph [0030]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969 in view of Macchi US 2012/0118166 as applied to claim 2 above in further view of Nordqvist et al. US 2019/0119036.
Regarding Claim 3, Borse et al. modified with Macchi is silent regarding the puncture area having a thickness in the range of about 0.007” to about 0.016”.
Nordqvist et al. discloses a beverage brewing cup comprising a floor (bottom retaining wall) that is punctured (‘036, Paragraphs [0017] and [0062]) wherein the thickness of the floor (bottom retaining wall) that is punctured is between 10 and 300 microns (‘036, Paragraph [0033]), which converts to between 0.000394” and 0.0118”.  This overlaps the claimed puncture area thickness range of about 0.007” to about 0.016”.
Both Borse et al. and Nordqvist et al. are directed towards the same field of endeavor of beverage brewing cups capable of being punctured used in a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to have a thickness of 0.000394” and 0.0118”, which overlaps the claimed puncture area thickness range of about 0.007” to about 0.016” since where the claimed puncture area thickness ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Nordqvist et al. discloses that there was known utility in the beverage brewing cup art to construct a beverage brewing cup having a puncture area that falls within the claimed puncture area thickness.
Regarding Claims 4-5, Borse et al. modified with Macchi and Nordqvist et al. is silent regarding the center area having a thickness in the range of about 0.015” to about 0.030” or in the range of about 0.015” to about 0.022”.  However, Macchi discloses the floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).  Nordqvist et al. discloses the puncture area having a thickness of between 10 and 300 microns (‘036, Paragraph [0033]), which converts to between 0.000394” and 0.0118”.  This overlaps the claimed puncture area thickness range of about 0.007” to about 0.016”.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the floor of modified Borse et al. to have a center area that is not intended to be punctured to be slightly thicker than the puncture area that falls within the claimed puncture area thickness since Macchi teaches that having a thin area and a thick area facilitates breaking of the floor of the beverage brewing cup (‘166, Paragraph [0030]).  Furthermore, limitations relating to the size of the thickness of the center area is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).
Claims 10, 16, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969 in view of Macchi US 2012/0118166.
Regarding Claim 10, Borse et al. discloses a beverage brewing cup (beverage container 200) comprising a sidewall (sidewall 210) and a floor (base 240) at least partially defining a product storage region (‘969, Paragraph [0047]).  A brim (flange 230) is disposed axially opposite the floor (base 240) wherein the brim (flange 230) surrounds an opening into the product storage region (‘969, Paragraph [0047]).  The floor (base 240) has a center area (center portion 250”), an inner gusset area, a puncture area (area between center portion 250 and third wall 244), and an outer gusset area.  The center area is disposed axially above the puncture area (area between center portion 250 and third wall 244).  The inner gusset area extends between the center area (center portion 250”) and the puncture area (area between center portion 250 and third wall 244).  The sidewall (sidewall 210) is disposed axially above the puncture area (area between center portion 250 and third wall 244) and the outer gusset area extends between the puncture area (area between center portion 250 and third wall 244) and the sidewall (sidewall 210).  The puncture area (area between center portion 250 and third wall 244) in the floor (base 240) is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).  The inner gusset area (center portion 250”) includes a plurality of inner gussets and a plurality of inner gusset tips (ridges 253) (‘969, Paragraph [0060]) and the outer gusset area includes a plurality of plurality of outer gussets and a plurality of outer gusset first tips (ribs 217) (‘969, Paragraphs [0049] and [0055]).
Borse et al. is silent regarding the outer gusset first tips having a radius of curvature that is less than a radius of curvature of the inner gusset first tips.  However, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer gusset first tips to have a radius of curvature that is less than a radius of curvature of the inner gusset first tips since the configuration of the claimed outer gusset first tips relative to the inner gusset first tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset first tips relative to the inner gusset first tips does not provide additional functionality above the inner gusset and outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Further regarding Claim 10, Borse et al. is silent regarding the puncture area having a thickness that is less than a thickness of the center area.
Macchi discloses a beverage brewing cup (coffee cartridge 1) comprising a sidewall (sidewall 21) and a floor (bottom wall 20) at least partially defining a product storage region (containing coffee 100) (‘166, Paragraphs [0026]-[0027]).  The floor has a puncture area (less thick part 22) wherein the puncture area (less thick part 22) is thinner than a remainder of the floor (bottom wall 20) (‘166, FIG. 2) (‘166, Paragraphs [0028]-[0030]).
Both Borse et al. and Macchi are directed towards the same field of endeavor of beverage brewing cups comprising a bottom wall floor used in a beverage making machine to make a beverage.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the puncture area of the floor of Borse et al. to be thinner than the remainder of the floor as taught by Macchi in order to facilitate breaking of the floor of the beverage brewing cup at the less thick area of the floor (‘166, Paragraph [0030]).
Further regarding Claim 10, the limitations “a puncture area” are seen to be recitations regarding the intended use of the “beverage brewing cup.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. and MPEP § 2114.II. which states features of an apparatus may be recited either structurally or functionally in view of In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possess the functionally defined limitations of the claimed apparatus in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011).  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on in view of In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).  Additionally, apparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claimed in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The recitation of where the beverage brewing cup is puncture does not provide any structural limitations to the beverage brewing cup and is merely an intended use of how to use the beverage brewing cup.  Nevertheless, Borse et al. discloses a puncture area in the floor that is disposed between the inner gusset area and the outer gusset area (‘969, FIG. 2J) (‘969, Paragraph [0050]).
Regarding Claims 16 and 28-29, Borse et al. is silent regarding the outer gussets having a triangular shape with rounded tips and the inner gussets having a rounded shape with more pronounced rounded tips than the outer gusset tips, the inner gussets having inner gusset second tips wherein the outer gusset first tips have a radius of curvature that is less than a radius of curvature of the inner gusset second tips, and the inner gusset first tips and inner gusset second tips are arranged in an alternating circumferential pattern wherein the inner gusset second tips are disposed radially inwardly of the inner gusset first tips.  However, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the outer gusset to have a triangular shape with rounded tips and the inner gussets to have a rounded shape with more pronounced rounded tips than the outer gusset tips the inner gussets having inner gusset second tips wherein the outer gusset first tips have a radius of curvature that is less than a radius of curvature of the inner gusset second tips, and the inner gusset first tips and inner gusset second tips are arranged in an alternating circumferential pattern wherein the inner gusset second tips are disposed radially inwardly of the inner gusset first tips since the configuration of the claimed outer gusset first tips relative to the inner gusset first tips is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that the inner gusset ridges can also have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset first tips relative to the inner gusset first tips does not provide additional functionality above the inner gusset and outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borse et al. US 2019/0329969 as applied to claim 17 above in view of Bunner et al. US 2017/0042362.
Regarding Claim 21, Borse et al. is silent regarding the floor comprising an outer edge interposed between the puncture area and the outer gusset area wherein the outer edge is stepped downwardly relative to the puncture area.
Bunner et al. discloses a beverage brewing cup comprising a sidewall (sidewall 118S) and a floor wherein the floor has a center area (center of floor disk 140), a puncture area (area off center of floor disk 140) (‘362, FIG. 4), and an outer gusset area (area containing legs 1183) wherein the sidewall (sidewall 118S) is disposed axially above the puncture area (area off center of flood disk 140) (‘362, FIG. 4) and the outer gusset area (area containing legs 1183) extends between the puncture area (area off center of floor disk 140) of the sidewall (sidewall 118S) wherein the outer gusset area includes a plurality of outer gussets (legs 1183).  Bunner et al. further discloses the floor further comprising an outer edge interposed between the puncture area and the outer gusset area wherein the outer edge is stepped downwardly relative to the puncture area (‘362, FIGS. 11-13) (‘362, Paragraphs [0044]-[0045] and [0055]).

    PNG
    media_image2.png
    740
    527
    media_image2.png
    Greyscale

Both Borse et al. and Bunner et al. are directed towards the same field of endeavor of beverage brewing cups comprising a floor intended to be punctured and an outer gusset area including a plurality of outer gussets.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage brewing cup of Borse et al. and construct the floor with an outer edge interposed between the puncture area and the outer gusset area wherein the outer edge is stepped downwardly relative to the puncture area as taught by Bunner et al. since the configuration of the claimed floor of the beverage brewing is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner gusset first tips and outer gusset first tips was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Brunner et al. teaches that it was known in the beverage brewing cup art to incorporate into the floor an outer edge interposed between the puncture area and the outer gusset area wherein the outer edge is stepped downwardly relative to the puncture area.

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
Examiner notes that the previous rejections to 35 USC 102 to Borse et al. have been withdrawn in view of the amendments.  The independent claims have been amended to incorporate additional limitations regarding the shapes of various gussets and incorporates limitations from previous dependent claims.  Examiner notes that several of the dependent claims that have now been incorporated into the amended independent claims regarding the shapes of the gussets were previously rejected under 35 USC 103(a) to Borse et al. or to Borse et al. modified with Macchi.  The current rejection relies upon rejections under 35 USC 103(a) to Borse et al. or to Borse et al. modified with Macchi.
Applicant argues on Page 6 of the Remarks with respect to the rejections of Claims 3-5 under 35 USC 112(d) that if the thickness of the center area is at the extreme low end of the range claimed in Claims 4-5, the puncture area would not overlap the extreme high end of the range of Claim 3 and would be thinner per Claim 2.
Examiner maintains the rejections of Claims 3-5 under 35 USC 112(d).  Applicant points to a particular embodiment wherein the puncture area would be thinner as per Claim 2.  However, Examiner notes that the upper end of the puncture range of about 0.016” is thicker than the lower end of the center area range of about 0.015”.  Claim 2 requires the puncture area to be thinner than the center area.  However, Claims 4-5 indicates embodiments wherein the puncture area can be thicker than the center area.  Claims 4-5 contains center area thicknesses (between 0.015” and 0.016”) that are thinner than the puncture area that does not satisfy the requirement of Claim 2 that the puncture area is thinner than the center area.  Claims 3-5 fail to meet the requirement that the puncture area is thinner than the center area as required in Claim 2 for all embodiments/ranges recited in Claims 3-5.  Therefore, the rejections of Claims 3-5 under 35 USC 112(d) have been maintained herein.
Examiner notes that applicant’s comments on Page 7 of the Remarks with respect to the rejections to 35 USC 102 are moot.  The current rejection does not rely upon any anticipatory rejection under 35 USC 102. The current rejection only relies upon obviousness rejections under 35 USC 103(a), which was necessitated by amendment.
Examiner notes that applicant does not make any comments with respect to Claim 1 under the rejection to Borse et al. under 35 USC 103(a).  This rejection was necessitated by amendment.
Applicant argues on Pages 8-9 of the Remarks with respect to the rejections to 35 USC 103(a) that Borse et al. does not teach the limitations “wherein the outer first tips have a radius of curvature that is less than a radius of curvature of the inner gusset first tips” as recited in Claims 10 and 17 and contends that the broad general statement in Borse that shapes could be modified does not render obvious the claim limitations around the respective radii of curvature in the amended claims.  Applicant asserts there must be some suggestion or motivation to modify the references and that rejections on obviousness cannot be sustained with mere conclusory statements and there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
Examiner notes that the Office Action does indicate a suggestion for modifying the references to arrive at the claimed shape.  Borse et al. establishes that the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset does not provide additional functionality above the outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.  There is motivation to modify the claimed shapes of the gussets since the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Since Borse et al. teaches that the outer gusset ribs can have different shapes and sizes and that both the outer gusset ribs and inner gusset ridges both provide strength and rigidity to the beverage container during the piercing process, the recitation of the size and shape of the outer gusset does not provide additional functionality above the outer gusset of Borse et al. that provides strength and rigidity to the beverage container during the piercing process.  Applicant’s allegation that the Office Action merely provides conclusory statements is unfounded. Applicant has not addressed Examiner’s motivation to modify the claimed shapes of the various gussets since the inner gusset ridges provides strength and rigidity to the beverage container during the piercing process (‘969, Paragraph [0051]) and that the outer gusset ribs also provides strength and rigidity during the piercing process (‘969, Paragraph [0050]).  Furthermore, Borse et al. discloses that the use of a double outer wall and ridges on the center of the base provides increased strength and rigidity to the capsule to withstand forces encountered during the piercing process (‘969, Paragraphs [0007] and [0051]-[0052]) and that the outer gussets (ribs 217) having different shapes and sizes could be used (‘969, Paragraph [0055]) and that the inner gussets (ridges 253) having different shapes and heights could be used (‘969, Paragraphs [0056] and [0060]).  The claimed shapes of the various gussets does not provide any additional functionality above the inner and outer gussets of Borse et al. that are used to provide increased strength and rigidity of the capsule to withstand forces encountered during piercing.  Therefore, this argument is not found persuasive.
Applicant argues on Page 9 of the Remarks with respect to Claims 9, 15, and 20 that the detailed description of the application states that if cup 5 is thermoformed, having rounded tips 127a and/or 127b with relatively large radii of curvature may facilitate part removal from the thermoformer and relatively smaller radii of curvature of outer gusset tips 128a and/or 128b may provide additional structural rigidity as compared to larger radii of curvature.
Examiner first notes that none of the amended claims requires the beverage brewing cup to be made from a thermoformed or a thermoformable material.  Applicant provides arguments that are not commensurate in scope with the claimed invention since the invention does not require the beverage brewing cup to be made from a thermoformed or a thermoformable material.  Additionally, applicant’s assertions that relatively smaller radii of curvature of outer gusset tips 128a and/or 128b may provide additional structural rigidity as compared to larger radii of curvature are arguments of counsel.  Arguments of counsel cannot take the place of factually supported objective evidence in view of In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 2145).  Furthermore, arguments of counsel cannot take the place of evidence in the record in view of In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  An assertion of what seems to follow from common experience in just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness (MPEP § 2145.I.).  Applicant has not provided any objective data supporting the allegation that relatively smaller radii of curvature of outer gusset tips 128a and/or 128b may provide additional structural rigidity as compared to larger radii of curvature.  Furthermore, the statement rounded tips 127a and/or 127b with relatively large radii of curvature may facilitate part removal from the thermoformer does not specify any particular radii or curvature or any size of the radius of curvature of the outer gusset first tips relative to the radius of curvature of the inner gusset first tips.  Therefore, these arguments are not found persuasive.
Examiner notes that applicant never argues why the claimed outer gusset first tips and outer gusset second tips being arranged in an alternating circumferential pattern wherein the outer gusset second tips are disposed radially outwardly from the outer gusset inner tips as recited in Claim 1 is allegedly beneficial.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cabilli et al. US 2018/0334319 discloses a beverage brewing cup comprising a sidewall and a floor having a center area and a puncture area wherein the floor further comprises an outer edge interposed between the puncture area and an outer area wherein the outer edge is stepped downwardly relative to the puncture area (‘319, FIGS. 3-4).
Cabilli US 2015/0336736 discloses a beverage brewing cup comprising a sidewall and a floor having a center area and a puncture area wherein the floor further comprises an outer edge interposed between the puncture area and an outer area wherein the outer edge is stepped downwardly relative to the puncture area (‘736, FIGS. 6-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792